 
Exhibit 10.2


AFFILIATE STOCK PURCHASE AGREEMENT


THIS AFFILIATE STOCK PURCHASE AGREEMENT (“Agreement”) is made as of the 31st day
of December, 2008, by and between Chi Ming Yu (“Seller”), an individual, Titan
Technology Development Limited a limited liability company organized under the
laws of Hong Kong, whose address is Room 1903, Hing Yip Commercial Centre, 272
Dev Voeux Road Central, Hong Kong (“Titan”),  WANG Hui, an individual, whose
address is Block A, Long Cheng Te Fa Industrial park, Long Gang, Shenzhen,
China  (Titan and WANG Hui collectively the“Control Block Purchaser(s)”) and
such other Purchasers as listed in Exhibit A hereto (the Purchasers listed on
Exhibit A together with the Control Block Purchasers hereinafter the
“PURCHASER(S)”) (the PURCHASERS and the Seller each a “Party” and collectively
the “Parties”).


RECITALS
 
WHEREAS, the Seller is the owner of 5,001,000 (Five Million One Thousand)
restricted shares of common stock of Geostar Mineral Corporation, a Nevada
corporation (the "Company"); and
 
WHEREAS, the Seller proposes to sell to the PURCHASERS the 5,001,000 (Five
Million One Thousand) restricted shares of common stock of the Company currently
owned by the Seller (the “Purchased Shares”), on the terms set forth herein.
In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           PURCHASE AND SALE AND CLOSING



1.1           The Seller hereby agrees to sell, assign, transfer and deliver to
the PURCHASERS, and the PURCHASERS hereby agree to purchase from the Seller, the
Purchased Shares for the aggregate purchase price of FIVE THOUSAND U.S. Dollars
($5,000) (the "Purchase Price").


1.2           Closing.  The closing (“Closing”) of the transactions contemplated
hereby will occur on, or, before the 31st day of December, 2008 (the “Closing
Date”).


1.3           Share Distribution:  The Purchased Shares shall be distributed
among the PURCHASERS as set forth in Exhibit A hereto.


1.4           Control Shares: The Control Block Purchasers have collectively
obtained, directly from the Company, fifty thousand shares of the Company’s
common stock (the “Exchange Shares”). The Exchange Shares were obtained by the
Control Block Purchasers through the consummation of a certain Share Exchange
Agreement of even date herewith.  The consummation of this Agreement, together
with the consummation of the Share Exchange Agreement will transfer control of
the Company to the Control Block Purchasers whereby Titan will own 29.3 percent
of the Company, and WANG Hui will own 59.3 percent of the Company.

 
 

--------------------------------------------------------------------------------

 

 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLER



2.1           The Seller warrants, covenants and represents to the PURCHASERS
with the intention of inducing the PURCHASERS to enter into this Agreement that:


(a)           immediately prior to and at the Closing, the Seller shall be the
legal and beneficial owner of the Purchased Shares and on the Closing Date, the
Seller shall transfer to the Purchaser the Purchased Shares free and clear of
all liens, covenants or adverse claims of any kind or character;


(b)           the Seller has the legal power and authority to execute and
deliver this Agreement and all other documents required to be executed and
delivered by the Seller hereunder and to consummate the transactions
contemplated hereby; and


(c)           the Seller is, or has been during the past ninety (90) days, an
officer, director, 10% or greater shareholder or "affiliate" of the Company, as
that term is defined in Rule 144 promulgated under the United States Securities
Act of 1933, as amended (the "Securities Act");


(d)           to the best of the knowledge, information and belief of the Seller
there are no circumstances that may result in any material adverse effect to the
Company or the value of the Purchased Shares that are now in existence or may
hereafter arise;


(e)           as of the Closing Date the Seller shall not be indebted to the
Company and the Company shall not be indebted to the Seller;


(f)           the Seller does not now, nor will it prior to or on the Closing
Date, own, either directly or indirectly, or exercise direction or control over
any common shares of the Company other than the Purchased Shares;


(g)           the authorized capital of the Company consists of 100,000,000
common shares, of which a total of 5,511,400 common shares have been validly
issued, are outstanding and are fully paid and non-assessable;


(h)           no person, firm or corporation has any right, agreement, warrant
or option, present or future, contingent or absolute, or any right capable of
becoming a right, agreement or option to require the Company to issue any shares
in its capital or to convert any securities of the Company or of any other
company into shares in the capital of the Company;


(i)           the Company does not beneficially own, directly or indirectly,
shares in any other corporate entity;


(j)           the Company has good and marketable title to all of its assets,
and such assets are free and clear of any financial encumbrances not disclosed
in the Financial Statements;


(k)           the Company has filed all reports required to be filed by it under
the Securities Act and the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;

 
 

--------------------------------------------------------------------------------

 

(l)           The Seller shall cooperate with the Company and the Purchaser if
such cooperation is reasonable necessary for the Company to draft and file its
next quarterly and/or annual reports.


(m)           the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities; no person has a right to
purchase or acquire or receive any equity or debt security of the Company;


(n)           the Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder;


(o)           the Seller and all other officers of the Company shall tender
their resignations as officers of the Company, to be effective on the Closing
Date;


(p)           the Seller agrees to execute and deliver such other documents and
to perform such other acts as shall be necessary to effectuate the purposes of
this Agreement; and


(q)           there are no claims threatened or against or affecting the Company
nor are there any actions, suits, judgments, proceedings or investigations
pending or, threatened against or affecting the Company, at law or in equity,
before or by any Court, administrative agency or other tribunal or any
governmental authority or any legal basis for same.

 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 
3.1           Each of the PURCHASERS severally represents and warrants to the
Seller that said PURCHASER:


(a)           has the legal power and authority to execute and deliver this
Agreement and to consummate the transactions hereby contemplated;


(b)           understands and agrees that offers and sales of any of the
Purchased Shares prior to the expiration of a period of one year after the date
of completion of the transfer of the Purchased Shares (the "Restricted Period")
as contemplated in this Agreement shall only be made in compliance with the safe
harbor provisions set forth in Rule 144, or pursuant to the registration
provisions of the Securities Act or pursuant to an exemption therefrom, and that
all offers and sales after the Restricted Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom; and

 
 

--------------------------------------------------------------------------------

 

(c)           is acquiring the Purchased Shares as principal for the Purchaser's
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalisation thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Purchased
Shares
 
3.2
The Purchaser agrees not to engage in hedging transactions with regard to the
Purchased Shares accept in compliance with the Securities Act.

 
 
4.
INDEMNIFICATION



4.1                      The Seller hereby agrees to indemnify and hold harmless
each of the PURCHASERS and the Company against any losses, claims, damages or
liabilities to which the Seller or the Company may become subject insofar as
such losses, claims, damages or liabilities arise out of or are based upon any
misrepresentation of the Seller as contained herein.  Damages of the Purchaser
are not limited to the amount of the Seller received hereunder but will include
the Purchaser’s or Company’s actual cost of any claim and full costs of
negotiations and for defense.


 
5.
POST-CLOSING SEC REPORTS



5.1           Except for any Form 3, 4 or 5 to be filed on behalf of the Seller,
the Purchaser hereby agrees that it shall file any and all necessary SEC
Reports, including but not limited to any Schedule 13D, 8-K or other SEC Report.


 
6.
MISCELLANEOUS



6.1                      The Parties hereto acknowledge that they have obtained
independent legal advice with respect to this Agreement and acknowledge that
they fully understand the provisions of this Agreement.


6.2                      Unless otherwise provided, all dollar amounts referred
to in this Agreement are in United States dollars.


6.3                      There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.


6.4                      This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada. The parties hereby subject
themselves to the jurisdiction of the courts of Nevada with respect to any legal
proceedings arising from this Agreement.


6.5                      The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Shares and shall continue in full force and effect for a period
of one year as measured from the date hereof.


6.7                      This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.


6.8                      Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.


SELLER:
/s/ Chi Ming Yu
 
Chi Ming Yu
   
PURCHASER:
Titan Technology Development Limited
     
/s/ Chi Fung Yu
 
(Signature)
     
Name:  
Chi Fung Yu
 Title: 
PRESIDENT & CEO
                                             
WU, AI PING
WANG, HUI
GUAN, JINGRU
TANG, ZHIZHONG
ZHANG, WEN CAN
LIU, GUI LI
ZHANG, HAO
CHEN, MAO HUA
WU, XUE HONG
CEN, HUAN PING
TANG, YE
LI, MAN CHENG


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Exhibit A    to Affiliate Share Purchase Agreement
 

--------------------------------------------------------------------------------

 
CONTROL BLOCK PURCHASERS


Name
 
No. of Shares
         
Ms.WANG, HUI
    2,972,182            
Titan Technology Development Ltd.
    1,466,068            
Purchasers
           
WU, AI PING
    500,000  
GUAN, JINGRU
    10,000  
TANG, ZHIZHONG
    22,000  
ZHANG, WEN CAN
    3,750  
LIU, GUI LI
    2,500  
ZHANG, HAO
    6,250  
CHEN, MAO HUA
    1,250  
WU, XUE HONG
    3,750  
TANG, YE
    7,500  
CEN, HUAN PING
    2,500  
LI, MAN CHENG
    3,250   Total Shares (Purchasers and Control Block Purchasers):      
5,001,000  


 
 

--------------------------------------------------------------------------------

 